
	
		I
		112th CONGRESS
		1st Session
		H. R. 370
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require financial institutions to offer services to
		  protect seniors from affinity scams, to report suspected affinity scams, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Affinity Scams for Seniors
			 Act of 2011 or the PASS Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)Financial exploitation of the elderly is
			 becoming an increasingly familiar problem. Regular review of news headlines
			 reveals that elders and vulnerable adults are victimized routinely by frauds
			 and scams at the hands of strangers as well as loved ones.
			(2)Older individuals
			 may be targeted merely because they possess more assets, such as savings,
			 annuities, and retirement accounts, stocks and bonds, insurance policies, and
			 property than younger people. People over 50 years of age control at least 70
			 percent of the net worth of the Nation’s households.
			(3)Those elders with
			 cognitive impairments, mental health conditions, or physical disabilities may
			 be dependent upon others (family members, friends, formal and informal
			 caregivers, or court-appointed representatives) for assistance in making
			 financial decisions or carrying out daily transactions, and therefore may be
			 even more vulnerable to theft, exploitation, or undue influence.
			(4)Affinity scams on
			 seniors involve transactions in which a person trusted by the senior uses the
			 relationship to defraud the senior. Millions of elderly are scammed each year,
			 losing at least $2,600,000,000 a year to thieves, many of whom are in their own
			 families (conservative estimate given of the schemes left unreported).
			(5)Elder financial
			 abuse is commonly linked with other forms of abuse and neglect and threatens
			 the health, dignity, and economic security of millions of older Americans.
			 Elder financial abuse has received limited attention because it is not regarded
			 as visible, life-threatening, or newsworthy as is the physical or sexual abuse
			 of elders.
			(6)Financial
			 exploitation can be devastating to the victim and is often traced to family
			 members, trusted friends, or caregivers. Financial abuse often occurs with the
			 implied acknowledgment and consent of the elder person and can be more
			 difficult to detect.
			(7)Elder financial
			 abuse affects elders and their families in significant and long-lasting ways by
			 putting enormous emotional duress on the elders, increasing their risk of
			 depression, decreasing their quality of life, and increasing unnecessary
			 institutionalization.
			(8)The financial
			 services industry is often the first to detect a change in the pattern of
			 customers with whom they have regular contact. This puts institutions in a
			 unique position to assist in protecting customers and upholding the inherent
			 trust relationship with clients.
			3.DefinitionsFor purposes of this Act:
			(1)Affinity
			 scamThe term affinity
			 scam means a transaction in which a person trusted by a senior, such as
			 a caregiver, relative, guardian, new friend, or service
			 provider, claims to share similar interests or values with the senior,
			 establishes a relationship with the senior (either on the person’s own
			 initiative or through some other method, such as a court-appointed
			 guardianship), and then uses the relationship to defraud the senior.
			(2)Financial
			 institutionThe term financial institution
			 means—
				(A)an insured bank (as defined in section 3(h)
			 of the Federal Deposit Insurance Act (12 U.S.C. 1813(h));
				(B)a credit union; and
				(C)a thrift
			 institution.
				(3)SeniorThe
			 term senior means an individual who is at least 65 years of
			 age.
			4.Affinity scam
			 education and training
			(a)Staff education
			 and trainingEach financial institution shall—
				(1)educate the staff
			 of the financial institution about affinity scams and how to identify
			 transactions that may be part of an affinity scam; and
				(2)train staff
			 members on educating seniors about affinity scams.
				(b)Senior customer
			 educationEach financial
			 institution shall provide educational materials and other information to
			 seniors who maintain a deposit account with the financial institution about
			 affinity scams and how to identify transactions that may be part of an affinity
			 scam.
			(c)Education and
			 training oversightThe Bureau of Consumer Financial Protection
			 shall—
				(1)issue such
			 regulations as are necessary to carry out this section; and
				(2)periodically audit
			 financial institutions to ensure compliance with such regulations.
				5.Senior protection
			 accounts
			(a)In
			 generalEach financial
			 institution shall offer seniors a type of checking account to be known as a
			 senior protection account.
			(b)Senior
			 protection account requirements
				(1)In
			 generalWith respect to a
			 senior who maintains a senior protection account with a financial institution,
			 if the financial institution receives a transaction request to debit such
			 account and, before processing the transaction, the financial institution
			 identifies the transaction as possibly being part of an affinity scam, the
			 financial institution shall—
					(A)not process the
			 transaction; and
					(B)initiate an
			 investigation in order to determine if such transaction is part of an affinity
			 scam or is legitimate.
					(2)InvestigationWith
			 respect to a transaction that is the basis of an investigation described under
			 paragraph (1)(B), a financial institution shall—
					(A)notify the senior
			 whose account the transaction would debit, if processed, that the financial
			 institution—
						(i)has
			 identified the transaction as possibly being part of an affinity scam;
			 and
						(ii)has
			 not yet processed the transaction, pending the result of an
			 investigation;
						(B)if the financial
			 institution determines that the transaction is part of an affinity scam—
						(i)notify the senior
			 of such determination;
						(ii)refer such
			 transaction to the appropriate law enforcement agency; and
						(iii)report such
			 transaction to the Bureau of Consumer Financial Protection; and
						(C)if the financial
			 institution does not determine that the transaction is part of an affinity
			 scam—
						(i)notify the senior
			 of such determination; and
						(ii)process such
			 transaction not later than 7 business days from the date on which the
			 investigation was started, unless instructed otherwise by the senior.
						(3)Designation of
			 staff personEach financial
			 institution shall designate a single staff person who shall be notified
			 whenever a staff person identifies a transaction that is possibly part of an
			 affinity scam.
				(4)LiabilityA financial institution that fails to
			 process a transaction or that refers a transaction to law enforcement pursuant
			 to the requirements of this subsection shall not be liable to any person under
			 any law or regulation of the United States, any constitution, law, or
			 regulation of any State or political subdivision of any State, or under any
			 contract or other legally enforceable agreement (including any arbitration
			 agreement), for such failure or referral.
				(c)RulemakingThe
			 Secretary of the Treasury shall issue such regulations as are necessary to
			 carry out this section.
			(d)Tax
			 deduction
				(1)In
			 generalThe Secretary of the Treasury shall by regulation
			 establish a deduction to be allowed in computing the taxable income of
			 financial institutions for purposes of the Internal Revenue Code of
			 1986.
				(2)Amount of
			 deductionSuch deduction with respect to any financial
			 institution for a taxable year shall be an amount equal to 0.77 percent of the
			 average of the amount of deposits held by such financial institution in senior
			 protection accounts for each day during such taxable year.
				(e)Civil
			 liabilityAny financial institution that fails to comply with any
			 provision of this section with respect to a senior shall be liable to such
			 senior in an amount equal to the sum of the following:
				(1)Actual
			 damagesThe amount of any
			 actual damage sustained by the senior as a result of such failure.
				(2)Attorneys'
			 feesIn the case of any successful action to enforce any
			 liability under paragraph (1), the costs of the action, together with
			 reasonable attorneys' fees.
				(f)NondiscriminationA
			 financial institution may not discriminate against seniors in any fees or other
			 charges required by the financial institution in order to cover the cost to the
			 financial institution of implementing the requirements of this Act.
			6.Adding affinity
			 scams targeting seniors to the suspicious transaction reporting
			 requirementSection 5318(g)(1)
			 of title 31, United States Code, is amended—
			(1)by striking
			 The Secretary and inserting the following:
				
					(A)Possible
				violation of law or regulationThe
				Secretary
					;
				and
			(2)by adding at the
			 end the following new subparagraph:
				
					(B)Possible
				affinity scam targeting seniors
						(i)In
				generalThe Secretary shall
				require each financial institution, and each director, officer, employee, or
				agent of such financial institution, to report any suspicious transaction
				relevant to a possible affinity scam.
						(ii)DefinitionsFor
				purposes of this subparagraph:
							(I)Affinity
				scamThe term affinity
				scam means a transaction in which a person trusted by a senior, such as
				a caregiver, relative, guardian, new friend, or service
				provider, claims to share similar interests or values with the senior,
				establishes a relationship with the senior (either on the person’s own
				initiative or through some other method, such as a court-appointed
				guardianship), and then uses the relationship to defraud the senior.
							(II)SeniorThe
				term senior means an individual who is at least 65 years of
				age.
							.
			7.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect after the end of the 6-month
			 period beginning on the date of the enactment of this Act.
		
